MEMORANDUM**
Oregon State prisoner Milaudi Karboau appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that an employee of the Oregon Department of Motor Vehicles entrapped him into committing the offense of identity theft, and that an Oregon Deputy Sheriff violated his constitutional rights in assessing his eligibility for a pretrial release program and by questioning him outside the presence of his attorney. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm for the reasons stated in the district court’s orders dated January 22, 2003 and March 20, 2003.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.